IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0426
                             Filed October 14, 2015

IN THE INTEREST OF M.G., A.G.,
and L.G.,
      Minor Children,

J.A., Mother,
       Appellant,

G.G., Father,
       Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Webster County, Angela L. Doyle,

District Associate Judge.



      A mother and father separately appeal the termination of their parental

rights. AFFIRMED ON BOTH APPEALS.



      Douglas E. Cook of Cook Law Office, Jewell, for appellant-mother.

      Neven J. Conrad of Baker, Johnsen, Sandblom, and Lemmenes,

Humboldt, for appellant-Father,

      Thomas J. Miller, Attorney General, Kathryn S. Miller-Todd, Assistant

Attorney General, Jennifer Benson, County Attorney, and Jordan W. Brackey,

Assistant County Attorney, for appellee.

      Derek J. Johnson of Johnson & Bonzer, P.L.C., Fort Dodge, attorney and

guardian ad litem for minor children.

      Considered by Doyle, P.J., and Mullins and Bower, JJ.
                                         2



BOWER, Judge.

       A mother and father separately appeal the termination of their parental

rights to three children. The mother claims termination is not in the children’s

best interests and the court erred in not granting her additional time to work

toward reunification.   The father claims the Department of Human Services

(DHS) did not make reasonable efforts for reunification with his children, the

State failed to prove the grounds for termination by clear and convincing

evidence, and the court erred in not granting him additional time to work toward

reunification. We affirm the juvenile court’s order.

       The juvenile court issued a thorough and well-reasoned order terminating

the mother’s and father’s parental rights, and we adopt the findings of fact and

conclusions of law as our own.

I.     STANDARD OF REVIEW

       We review de novo, proceedings terminating parental rights. See In re

A.M., 843 N.W.2d 100, 110 (Iowa 2014). The three-step statutory framework

governing the termination of parental rights is well established and need not be

repeated herein. See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010).

II.    ERROR PRESERVATION

       The father claims DHS did not make reasonable efforts for reunification

with the children. The State contends error was not preserved. The father had

an “obligation to demand other, different, or additional services prior to a

permanency or termination hearing.” In re A.A.G., 708 N.W.2d 85, 91 (Iowa Ct.
                                         3
Ohio App. 2005) (emphasis added). As the father did not make such a demand prior

to this appeal, he has not preserved this claim for our review.

III.   GROUNDS FOR TERMINATION

       The juvenile court terminated the mother’s and father’s parental rights to

A.G. and L.G. pursuant to Iowa Code sections 232.116(1)(e), and (f) (2013); the

court terminated the mother’s and father’s parental rights to M.G. pursuant to

Iowa Code sections 232.116(1)(e) and (h). When the juvenile court terminates

parental rights on more than one statutory ground, we may affirm the order on

any ground we find supported by the record. In re D.W., 791 N.W.2d 703, 707

(Iowa 2010). Iowa Code section 232.116(1)(f) and (h) contains similar elements,

though section (f) applies to children four years of age or older who have been

removed from their parents’ physical custody for twelve of the past eighteen

months, “or for the last twelve consecutive months and any trial period at home

has been less than thirty days.” Iowa Code § 232.116(1)(f)(1), (3). Section (h)

applies to children three years of age or younger who have been removed from

their parents’ physical custody for at least six of the last twelve months, “or for

the last six consecutive months and any trial period at home has been less than

thirty days.” Iowa Code § 232.116(1)(h)(1), (3). Otherwise, both sections require

a showing the child has been adjudicated a child in need of assistance (CINA),

and “there is clear and convincing evidence that at the present time the child

cannot be returned to the custody of the child’s parents as provided in section

232.102.” See Iowa Code § 232.116(1)(f) and (h).
                                           4



       The father challenges the fourth ground claiming there was not clear and

convincing evidence the children could not be returned to his home at the time of

the termination hearing. Concerning the father’s ability to care for the children,

the court observed:

              [The father] signed a contract of expectations on April 10,
       2014. He does not believe his behavior contributed to the removal
       of the children. He claims that he drinks beer at times and last
       consumed beer four or five months ago. [The father] has tested
       negative for substances but has not completed a substance abuse
       evaluation as requested. There are no current substance abuse
       concerns for [the father]. He has not been supportive of the
       mother’s mental health treatment and has cancelled status
       meetings with the FSRP provider. He is employed but is currently
       homeless and living with a friend in Des Moines. This residence
       cannot accommodate the children.
              [The father] denies domestic violence in the home after
       2007. However, [the mother] credibly testified that [the father] has
       threatened her and is both verbally and mentally abusive to her. As
       an example of mental abuse, [the father] told [the mother] she was
       like an egg in his hand that he can crush at any moment, like her
       life.

Additionally, the DHS social worker assigned to this case testified even if the

father had acceptable housing, she would “still be concerned about his mental

health and how he would raise the girls. [T]he girls have seen a lot of violence

between their mother and [their father] and I would worry how [the father] would

relate to the girls in regards to that.”

       We find there is clear and convincing evidence in the record pursuant to

Iowa Code sections 232.116(1)(f) and (h). We also find the children could not be

returned to the father’s care at the time of the termination hearing. We affirm the

juvenile court’s order.
                                         5



IV.    BEST INTERESTS

       The mother and father claim termination is not in the children’s best

interests.   Even if a statutory ground for termination is met, a decision to

terminate must still be in the best interests of a child after a review of section

232.116(2). P.L., 778 N.W.2d at 37. In determining the best interests of the

child, we give primary consideration to “the child’s safety, to the best placement

for furthering the long-term nurturing and growth of the child, and to the physical,

mental, and emotional conditions and needs of the child.”         See Iowa Code

§ 232.116(2). On this point the juvenile court reasoned:

               The Court finds that it would be in the best interests of the
       children to terminate the parent-child relationship with both parents.
       Neither parent is in a position to assume custody of the children at
       this time or at any time in the foreseeable future. They have made
       no progress over the life of the CINA proceedings. Neither parent
       has completed her or his contract of expectations. Both are
       currently homeless. [The mother] is living in a homeless shelter
       and [the father] is living with a friend. [The mother] has lived in
       three different shelters since removal of the children. As recently
       as one month ago, she was living in her car, consuming alcohol,
       not taking her medication, and not addressing her mental health
       needs. She was hearing voices. [The mother] has not maintained
       contact with DHS, providers and other professionals to help her
       parent the children and maintain her mental health. Domestic
       abuse issues between [the mother] and [the father] have not been
       resolved. Visits, when exercised, remained fully supervised.

       Encouragingly, we note the three children have been placed together in

foster care. We echo the juvenile court’s sentiment that “the physical, medical,

mental and emotional” needs of the children cannot be met by their parents but

have been met by their foster parents. The children need permanency now and

can no longer wait for their mother or father to parent them at some point in the

future. See In re D.S., 806 N.W.2d 458, 474 (Iowa Ct. App. 2011).
                                          6



         Finally, both parents ask for additional time to work toward reunification.

The parents have already been granted an additional six months to work towards

reunification and were unable to remedy their deficiencies in that time. “The

crucial days of childhood cannot be suspended while parents experiment with

ways to face up to their own problems.” In re A.C., 415 N.W.2d 609, 613 (Iowa

1987).

V.       CONCLUSION

         The father has failed to preserve error on his “reasonable efforts” claim,

since he has raised this issue for the first time on appeal. We agree with the

juvenile court’s reasoning and find clear and convincing evidence supports

termination of the mother’s and father’s parental rights to the three children

pursuant to Iowa Code section 232.116(1)(f) and (h).         Termination is in the

children’s best interests. The court did not err in refusing to grant additional time

for the parents to work toward reunification.

         AFFIRMED ON BOTH APPEALS.